DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, Xu, et al. "Robust fruit counting: Combining deep learning, tracking, and structure from motion." 2018 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS). IEEE, 2018, hereinafter, “Liu”.

As per claim 1, Liu discloses a method implemented by one or more processors, comprising: 

analyzing a first digital image and a second digital image of the sequence to determine one or more measures of pixel movement across the first and second digital images (Liu, page 1048, Section IV. Proposed Approach, we now include ui, k the pixel row velocity, and vi,k the pixel column velocity ... the major movement of fruits is along the u (row) direction … to measure the predicted state at frame k+1 we use the optical flow predicted locations from the current frame k as the measured position variables, and the average of the optical flow in the previous frame k - 1 as the measured velocity variable ... Thus, given a state xi, k, using the process model in Eqn (2), we will get an a priori estimate for frame k+1 given knowledge of the process prior to step k+1); 
based on the one or more measures of pixel movement, predicting a first set of one or more bounding shapes surrounding one or more respective plant parts depicted in the second digital image (Liu, page 1048, Section IV. Proposed Approach, The above cost function only takes into account the distance between the predicted center and the next center. We make a few modifications to also take into account the fruit size measured by its bounding box and the overlap between bounding boxes. When we determine the fruit correspondences, we care about the center distance relative to the size of the bounding boxes. In addition, we would like the bounding boxes to overlap, as this indicates that they are more likely to be a good match); 
analyzing the second digital image of the sequence to detect a second set of one or more ground truth bounding shapes surrounding the one or more respective plant parts depicted in the second digital image (Liu, page 1047, Figure 4; Liu, page 1046, Introduction, comparing with human annotated ground truth visual count on orange and apple data; Liu, page 1050, Section V. Results and 
based on a comparison of the first and second sets of bounding shapes, matching one or more of the respective plant parts depicted in the second digital image with one or more respective plant parts depicted in the first digital image (Liu, page 1047, Figure 4; Liu, page 1051, Figure 8; Liu, page 1050, Section V. Results and Analysis, To measure the performance of our counting pipeline, as well as the effectiveness of our localization and size estimation based count correction, we labeled and counted visual fruits in our two datasets. Based on the ground truth labels and our algorithm outputs, we calculate the count accuracy and standard deviation before and after correction for every tree in our orange dataset ... Fig. 7 displays the count error metrics for both the orange and apple datasets). 

As per claim 2, Liu discloses the method of claim 1, further comprising analyzing the first digital image of the sequence to identify an original set of one or more ground truth bounding shapes surrounding the one or more respective plant parts depicted in the first digital image (Liu, page 1047, Figure 3; Liu, page 1046, Introduction, comparing with human annotated ground truth visual count on orange and apple data), wherein the predicting is further based on the original set of one or more ground truth bounding shapes (Liu, page 1045, Introduction, The first step of our pipeline uses a sample set of human-generated ground-truth labels to train a Fully Convolutional Network (FCN) that segments individual frame images into fruit and non-fruit pixels; Liu, page 1046, Introduction, comparing with human annotated ground truth visual count on orange and apple data). 

As per claim 3, Liu discloses the method of claim 1, wherein the matching is based on a first similarity score generated based on the comparison (Liu, page 1051, Figure 8; Liu, page 1050, Section V. Results and Analysis, To measure the performance of our counting pipeline, as well as the effectiveness of our localization and size estimation based count correction, we labeled and counted visual fruits in our two datasets. Based on the ground truth labels and our algorithm outputs, we calculate the count accuracy and standard deviation before and after correction for every tree in our orange dataset ... Fig. 7 displays the count error metrics for both the orange and apple datasets; Liu, page 1045, Introduction, a sample set of human-generated ground-truth labels to train a Fully Convolutional Network (FCN)). 

As per claim 4, Liu discloses the method of claim 3, wherein the matching is further based on a second similarity score that is determined using bipartite graph matching on two-dimensional ("2D") data contained in the first and second digital images (Liu, pages 1047-1048, Section IV. Proposed Approach, The fruit candidate region output from our deep learning fruit segmentation stage is used as the input into the tracking stage ... We now need to assign the fruits from image Ik to the next image Ik+1. We can formulate our problem as a graph problem. Supposing we have a complete bipartite graph G = (S, T; E) where the vertices s Є S represent the candidate fruit regions in image Ik, and the vertices t Є T are the candidate fruit regions in image Ik+1. Since the graph is complete, there is an edge (s, t) Є E ꓯs Є S, t Є T. Each edge (s, t) has an associated cost c(s, t) ... Finding the perfect matching with minimum cost of graph G will yield the corresponding tracks across the frames that minimizes our chosen cost function. The Hungarian Algorithm is the standard algorithm used to solve this problem). 

As per claim 5, Liu discloses the method of claim 3, wherein the matching is further based on a second similarity score that is determined using three-dimensional ("3D") data representing the plant (Liu, Abstract, we combine tracking results with a Structure from Motion (SfM) algorithm to calculate relative 3D locations and size estimates to reject outliers and double counted fruit tracks; Liu, page 1046, Introduction, count correction based on 3D localization and size distribution estimates; Liu, page 1049, C. 3D Fruit Localization and Relative Size Estimation, The previous detection and tracking steps will provide an initial count of the number of fruits in an image sequence. However, as depicted in the reconstruction result in Fig. 6 and the fruit localization result in Fig. 5, this count is still susceptible to fruits that are double counted ... To account for these pitfalls, this count can thus be further corrected by localizing the fruit in 3D and estimating the relative sizes. We obtain our 3D reconstruction using an incremental Structure from Motion (SfM) algorithm. SfM matches features across image frames … In order to only detect SIFT features near fruit, we first identify the fruit bounding boxes and add a margin of 25 pixels to each side ... After the 3D SfM reconstruction, we will have the 3D locations of each SIFT feature). 

As per claim 6, Liu discloses the method of claim 5, wherein the 3D data representing the plant is generated from structure-from-motion processing performed on the first and second digital images (Liu, Abstract, we combine tracking results with a Structure from Motion (SfM) algorithm to calculate relative 3D locations and size estimates to reject outliers and double counted fruit tracks; Liu, page 1049, C. 3D Fruit Localization and Relative Size Estimation, The previous detection and tracking steps will provide an initial count of the number of fruits in an image sequence. However, as depicted in the reconstruction result in Fig. 6 and the fruit localization result in Fig. 5, this count is still susceptible to fruits that are double counted ... To account for these pitfalls, this count can thus be further corrected by localizing the fruit in 3D and estimating the relative sizes. We obtain our 3D reconstruction using an incremental Structure from Motion (SfM) algorithm. SfM matches features across image frames … In order to only detect SIFT features near fruit, we first identify the fruit bounding boxes and add a margin of 25 pixels to each side ... After the 3D SfM reconstruction, we will have the 3D locations of each SIFT feature). 

As per claim 9, Liu discloses the method of claim 1, wherein the one or more plant parts comprise one or more fruits or flowers (Liu, Abstract, our pipeline is able to accurately and reliably count fruits across image sequences). 

As per claim 10, Liu discloses a method implemented one or more processors, comprising: 
obtaining a sequence of two-dimensional ("2D") digital images of a plant captured by a vision sensor while the vision sensor is moved relative to the plant (Liu, page 1046, Introduction, counts fruits across an image sequence obtained from a monocular camera; Liu, page 1048, Section IV. Proposed Approach, the fruits are stationary and the camera is moving sideways); 
performing structure-from-motion processing on multiple digital images of the sequence to generate three-dimensional ("3D") data representing the plant (Liu, Abstract, we combine tracking results with a Structure from Motion (SfM) algorithm to calculate relative 3D locations and size estimates to reject outliers and double counted fruit tracks; Liu, page 1049, C. 3D Fruit Localization and Relative Size Estimation, The previous detection and tracking steps will provide an initial count of the number of fruits in an image sequence. However, as depicted in the reconstruction result in Fig. 6 and the fruit localization result in Fig. 5, this count is still susceptible to fruits that are double counted ... To account for these pitfalls, this count can thus be further corrected by localizing the fruit in 3D and estimating the relative sizes. We obtain our 3D reconstruction using an incremental Structure from Motion (SfM) algorithm. SfM matches features across image frames … In order to only detect SIFT features near fruit, we first identify the fruit bounding boxes and add a margin of 25 pixels to each side ... After the 3D SfM reconstruction, we will have the 3D locations of each SIFT feature); 
based on the 3D data representing the plant, determining one or more 3D similarity scores between one or more plant-parts-of interest depicted in a first digital image of the sequence and one or more plant-parts-of-interest in a second digital image of the sequence (Liu, page 1046, Introduction, count correction based on 3D localization and size distribution estimates; Liu, page 1049, C. 3D Fruit Localization and Relative Size Estimation, We obtain our 3D reconstruction using an incremental Structure from Motion (SfM) algorithm. SfM matches features across image frames … In order to only detect SIFT features near fruit, we first identify the fruit bounding boxes and add a margin of 25 pixels to each side ... After the 3D SfM reconstruction, we will have the 3D locations of each SIFT feature); 
calculating one or more composite similarity scores between one or more of the plant-parts-of interest depicted in the first digital image and one or more of the plant-parts-of-interest in the second digital image, wherein each of the composite similarity scores is based at least in part on one of the one or more 3D similarity scores (Liu, page 1045, Introduction, uses a sample set of human-generated ground-truth labels to train a Fully Convolutional Network (FCN) that segments individual frame images into fruit and non-fruit pixels. The next step uses the Hungarian Algorithm … The third step localizes the fruit in 3D using a Structure from Motion (SfM) algorithm that tracks Scale-Invariant Feature Transform (SIFT) features that are located near the fruit regions. This last stage corrects the fruit count by eliminating double counted fruits; Liu, pages 1047-1048, Section IV. Proposed Approach, The fruit candidate region output from our deep learning fruit segmentation stage is used as the input into the tracking stage ... We now need to assign the fruits from image Ik to the next image Ik+1. We can formulate our problem as a graph problem. Supposing we have a complete bipartite graph G = (S, T; E) where the vertices s Є S represent the candidate fruit regions in image Ik, and the vertices t Є T are the candidate fruit regions in image Ik+1. Since the graph is complete, there is an edge (s, t) Є E ꓯs Є S, t Є T. Each edge (s, t) has an associated cost c(s, t) ... Finding the perfect matching with minimum cost of graph G will yield the corresponding tracks across the frames that minimizes our chosen cost function. The Hungarian Algorithm is the standard algorithm used to solve this problem; Liu, page 1049, C. 3D Fruit Localization and Relative Size Estimation, We obtain our 3D reconstruction using an incremental Structure from Motion (SfM) algorithm. SfM matches features across image frames … In order to only detect SIFT features near fruit, we first identify the fruit bounding boxes and add a margin of 25 pixels to each side ... After the 3D SfM reconstruction, we will have the 3D locations of each SIFT feature); and 
based on the one or more composite similarity scores, matching one or more of the plant-parts-of-interest depicted in the second digital image with one or more respective plant-parts-of-interest depicted in the first digital image (Liu, page 1049, C. 3D Fruit Localization and Relative Size Estimation, The previous detection and tracking steps will provide an initial count of the number of fruits in an image sequence … SfM matches features across image frames to estimate camera poses. A common feature to track are Scale Invariant Feature Transform (SIFT) features ... In order to only detect SIFT features near fruit, we first identify the fruit bounding boxes and add a margin of 25 pixels to each side ... After the 3D SfM reconstruction, we will have the 3D locations of each SIFT feature ... Once these fruit centers have been located, we can compute the relative depth by projecting the 3D fruit center from the global frame to the local camera frame ... The 3D fruit locations and relative sizes can now be used to correct the initial fruit count). 

As per claim 11, Liu discloses the method of claim 10, wherein the matching is further based on a 2D similarity score that is determined using 2D data contained in the first and second digital images (Liu, pages 1047-1048, Section IV. Proposed Approach, The fruit candidate region output from our deep learning fruit segmentation stage is used as the input into the tracking stage ... We now need to assign the fruits from image Ik to the next image Ik+1. We can formulate our problem as a graph problem. Supposing we have a complete bipartite graph G = (S, T; E) where the vertices s Є S represent the candidate fruit regions in image Ik, and the vertices t Є T are the candidate fruit regions in image Ik+1. Since the graph is complete, there is an edge (s, t) Є E ꓯs Є S, t Є T. Each edge (s, t) has an associated cost c(s, t) ... Finding the perfect matching with minimum cost of graph G will yield the corresponding tracks across the frames that minimizes our chosen cost function. The Hungarian Algorithm is the standard algorithm used to solve this problem). 

As per claim 12, Liu discloses the method of claim 10, wherein the matching comprises using the one or more composite similarity scores as edges in a bipartite graph matching solution (Liu, pages 1047-1048, Section IV. Proposed Approach, The fruit candidate region output from our deep learning fruit segmentation stage is used as the input into the tracking stage ... We now need to assign the fruits from image Ik to the next image Ik+1. We can formulate our problem as a graph problem. Supposing we have a complete bipartite graph G = (S, T; E) where the vertices s Є S represent the candidate fruit regions in image Ik, and the vertices t Є T are the candidate fruit regions in image Ik+1. Since the graph is complete, there is an edge (s, t) Є E ꓯs Є S, t Є T. Each edge (s, t) has an associated cost c(s, t) ... Finding the perfect matching with minimum cost of graph G will yield the corresponding tracks across the frames that minimizes our chosen cost function. The Hungarian Algorithm is the standard algorithm used to solve this problem). 

As per claim 13, Liu discloses the method of claim 12, wherein the bipartite graph matching solution is solved using the Hungarian algorithm (Liu, page 1048, Finding the perfect matching with minimum cost of graph G will yield the corresponding tracks across the frames that minimizes our chosen cost function. The Hungarian Algorithm is the standard algorithm used to solve this problem). 

As per claim 16, Liu disclose the method of claim 10, wherein the one or more plant-parts-of-interest comprise one or more fruits or flowers (Liu, Abstract, our pipeline is able to accurately and reliably count fruits across image sequences). 

As per claim 17, Liu discloses a system comprising one or more processors and memory storing instructions (Liu, page 1050, Section V. Results and Analysis, We acquire images of size 1280 x 960 using a Bluefox USB 2 camera at 10Hz ... The orange images were collected with our sensor package mounted on a steady cam and carried by human operator at walking speed ... Our FCN is implemented in Tensorflow. We use the COLMAP package to generate SfM reconstruction with our preprocessed images and specified feature matching scheme) that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: 
obtain a sequence of digital images of a plant captured by a vision sensor while the vision sensor is moved relative to the plant (Liu, page 1046, Introduction, counts fruits across an image sequence obtained from a monocular camera; Liu, page 1048, Section IV. Proposed Approach, the fruits are stationary and the camera is moving sideways); 
analyze a first digital image and a second digital image of the sequence to determine one or more measures of pixel movement across the first and second digital images (Liu, page 1048, Section IV. Proposed Approach, we now include ui, k the pixel row velocity, and vi,k the pixel column velocity ... the major movement of fruits is along the u (row) direction … to measure the predicted state at frame k+1 we use the optical flow predicted locations from the current frame k as the measured position variables, and the average of the optical flow in the previous frame k - 1 as the measured velocity variable ... Thus, given a state xi, k, using the process model in Eqn (2), we will get an a priori estimate for frame k+1 given knowledge of the process prior to step k+1); 
based on the one or more measures of pixel movement, predict a first set of one or more bounding shapes surrounding one or more respective plant parts depicted in the second digital image (Liu, page 1048, Section IV. Proposed Approach, The above cost function only takes into account the distance between the predicted center and the next center. We make a few modifications to also take into account the fruit size measured by its bounding box and the overlap between bounding boxes. When we determine the fruit correspondences, we care about the center distance relative to the size of the bounding boxes. In addition, we would like the bounding boxes to overlap, as this indicates that they are more likely to be a good match); 
analyze the second digital image of the sequence to detect a second set of one or more ground truth bounding shapes surrounding the one or more respective plant parts depicted in the second digital image (Liu, page 1047, Figure 4; Liu, page 1046, Introduction, comparing with human annotated ground truth visual count on orange and apple data; Liu, page 1050, Section V. Results and Analysis, we compare the results of applying our counting pipeline on two different data sets versus human annotated ground truth counts); and 
based on a comparison of the first and second sets of bounding shapes, match one or more of the respective plant parts depicted in the second digital image with one or more respective plant parts depicted in the first digital image (Liu, page 1047, Figure 4; Liu, page 1051, Figure 8; Liu, page 1050, Section V. Results and Analysis, To measure the performance of our counting pipeline, as well as the effectiveness of our localization and size estimation based count correction, we labeled and counted visual fruits in our two datasets. Based on the ground truth labels and our algorithm outputs, we calculate the count accuracy and standard deviation before and after correction for every tree in our orange dataset ... Fig. 7 displays the count error metrics for both the orange and apple datasets). 

As per claim 18, Liu discloses the system of claim 17, further comprising instructions to analyze the first digital image of the sequence to identify an original set of one or more ground truth bounding shapes surrounding the one or more respective plant parts depicted in the first digital image (Liu, page 1047, Figure 3; Liu, page 1046, Introduction, comparing with human annotated ground truth visual count on orange and apple data), wherein the predicting is further based on the original set of one or more ground truth bounding shapes (Liu, page 1045, Introduction, The first step of our pipeline uses a sample set of human-generated ground-truth labels to train a Fully Convolutional Network (FCN) that segments individual frame images into fruit and non-fruit pixels; Liu, page 1046, Introduction, comparing with human annotated ground truth visual count on orange and apple data). 

As per claim 19, Liu discloses the system of claim 17, wherein the match is based on a first similarity score generated based on the comparison (Liu, page 1051, Figure 8; Liu, page 1050, Section V. Results and Analysis, To measure the performance of our counting pipeline, as well as the effectiveness of our localization and size estimation based count correction, we labeled and counted visual fruits in our two datasets. Based on the ground truth labels and our algorithm outputs, we calculate the count accuracy and standard deviation before and after correction for every tree in our orange dataset ... Fig. 7 displays the count error metrics for both the orange and apple datasets; Liu, page 1045, Introduction, a sample set of human-generated ground-truth labels to train a Fully Convolutional Network (FCN)). 

As per claim 20, Liu discloses the system of claim 19, wherein the match is further based on a second similarity score that is determined using three-dimensional ("3D") data representing the plant (Liu, page 1046, Introduction, count correction based on 3D localization and size distribution estimates; Liu, page 1049, C. 3D Fruit Localization and Relative Size Estimation, We obtain our 3D reconstruction using an incremental Structure from Motion (SfM) algorithm. SfM matches features across image frames … In order to only detect SIFT features near fruit, we first identify the fruit bounding boxes and add a margin of 25 pixels to each side ... After the 3D SfM reconstruction, we will have the 3D locations of each SIFT feature).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Xu, et al. "Robust fruit counting: Combining deep learning, tracking, and structure from motion." 2018 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS). IEEE, 2018, hereinafter, “Liu” as applied to claims 5 and 10 above, and further in view of Wang Z, Walsh K, Koirala A. Mango Fruit Load Estimation Using a Video Based MangoYOLO—Kalman Filter—Hungarian Algorithm Method. Sensors. 2019 Jun;18(12):2742, hereinafter, “Wang”.

As per claim 7, Liu disclose the method of claim 5, wherein the second similarity score is determined based on a distance between coordinates associated with one or more of the respective plant parts depicted in the first digital image and one or more respective plant parts depicted in the second digital image (Liu, Abstract, We then track fruits across frames using the Hungarian Algorithm; Liu, page 1048, Section IV. Proposed Approach, The above cost function only takes into account the distance between the predicted center and the next center. We make a few modifications to also take into account the fruit size measured by its bounding box and the overlap between bounding boxes. When we determine the fruit correspondences, we care about the center distance relative to the size of the bounding boxes).
Liu does not explicitly disclose the following limitations as further recited however Wang discloses wherein the second similarity score is determined based on a distance between Euclidian coordinates associated with one or more of the respective plant parts depicted in the first digital image and one or more respective plant parts depicted in the second digital image (Wang, page 8, Hungarian Filter. It is a challenge to match individual fruit between neighbouring frames, when there are many fruit in each video frame. The classic Hungarian method is a combinatorial optimisation algorithm that solves this assignment problem. The Euclidean distance of a fruit in two successive frames is used for the registration of a fruit if it occurs in both ... The Hungarian algorithm aims to find a minimum total cost of assignment ... the algorithm was used to calculate the minimum total cost to correlate fruit between two subsequent frames). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the Euclidean distance as taught by Wang in the system of Liu dependent on the type and density of the objects being imaged and counted (Liu, page 1048, Section IV. Proposed Approach).

As per claim 14, Liu disclose the method of claim 10, wherein the one or more 3D similarity scores are determined based on distances between coordinates associated with one or more of the plant-parts-of-interest depicted in the first digital image and one or more of the plant-parts-of-interest depicted in the second digital image (Liu, Abstract, We then track fruits across frames using the Hungarian Algorithm; Liu, page 1048, Section IV. Proposed Approach, The above cost function only takes into account the distance between the predicted center and the next center. We make a few modifications to also take into account the fruit size measured by its bounding box and the overlap between bounding boxes. When we determine the fruit correspondences, we care about the center distance relative to the size of the bounding boxes). 
Liu does not explicitly disclose the following limitations as further recited however Wang discloses wherein similarity scores are determined based on distances between Euclidian coordinates associated with one or more of the plant-parts-of-interest depicted in the first digital image and one or more of the plant-parts-of interest depicted in the second digital image (Wang, page 8, Hungarian Filter. It is a challenge to match individual fruit between neighbouring frames, when there are many fruit in each video frame. The classic Hungarian method is a combinatorial optimisation algorithm that solves this assignment problem. The Euclidean distance of a fruit in two successive frames is used for the registration of a fruit if it occurs in both ... The Hungarian algorithm aims to find a minimum total cost of assignment ... the algorithm was used to calculate the minimum total cost to correlate fruit between two subsequent frames).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the Euclidean distance as taught by Wang in the system of Liu dependent on the type and density of objects being imaged and counted (Liu, page 1048, Section IV. Proposed Approach).


Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Xu, et al. "Robust fruit counting: Combining deep learning, tracking, and structure from motion." 2018 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS). IEEE, 2018, hereinafter, “Liu” as applied to claims 1 and 10 above, and further in view of Das, Jnaneshwar, et al. "Devices, systems, and methods for automated monitoring enabling precision agriculture." 2015 IEEE International Conference on Automation Science and Engineering (CASE). IEEE, 2015, hereinafter, “Das”.

As per claim 8, Liu discloses the method of claim 1, but does not explicitly disclose the following limitations as further recited however Das discloses wherein the vision sensor is moved relative to the plant by a robot (Das, Abstract, We describe the design and development of a light-weight, multi-spectral 3D imaging device that can be used for automated monitoring in precision agriculture ... We present techniques to extract four key data products—plant morphology, canopy volume, leaf area index, and fruit counts—using the sensor suite; Das, page 464, B. Deployment, The sensor suite has been designed to be versatile, capable of being mounted on UAVs or used directly in a hand-held mode; Das, page 467, D. Automated fruit counting, The fruit tracking algorithm uses the estimated camera motion between frames to predict the locations of fruits detected in previous frames. These detections are compared with fruits detected in current frame to ensure previously detected fruits are not recounted). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liu to use either the hand held or unmanned aerial vehicle configuration as taught by Das in order to enable the system to be used in multiple deployment modalities, i.e., onboard UAVs and UGVs, as well as carried by human scouts, thereby providing flexibility to growers to choose the appropriate mode of use (Da, page 468, Section IV. Conclusions and Future Directions).

As per claim 15, Liu discloses the method of claim 10, but does not explicitly disclose the following limitations as further recited however Das discloses wherein the vision sensor is moved relative to the plant by a robot (Das, Abstract, We describe the design and development of a light-weight, multi-spectral 3D imaging device that can be used for automated monitoring in precision agriculture ... We present techniques to extract four key data products—plant morphology, canopy volume, leaf area index, and fruit counts—using the sensor suite; Das, page 464, B. Deployment, The sensor suite has been designed to be versatile, capable of being mounted on UAVs or used directly in a hand-held mode; Das, page 467, D. Automated fruit counting, The fruit tracking algorithm uses the estimated camera motion between frames to predict the locations of fruits detected in previous frames. These detections are compared with fruits detected in current frame to ensure previously detected fruits are not recounted). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liu to use either the hand held or unmanned aerial vehicle configuration as taught by Das in order to enable the system to be used in multiple deployment modalities, i.e., onboard UAVs and UGVs, as well as carried by human scouts, thereby providing flexibility to growers to choose the appropriate mode of use (Da, page 468, Section IV. Conclusions and Future Directions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668        

/VU LE/Supervisory Patent Examiner, Art Unit 2668